IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED
T.S. MOTHER OF A.S., A CHILD,

             Appellant,

v.                                                   Case No. 5D17-1054

DEPARTMENT OF CHILDREN AND FAMILES,

           Appellee.
________________________________/

Opinion filed May 24, 2017

Appeal from the Circuit Court
for Seminole County,
Melissa Souto, Judge.

Ryan    Thomas      Truskoski,    Jeffrey
Deen and Lori D. Loftis, of the Office of
the   Criminal   and      Civil Regional
Counsel, Casselberry, for Appellant.

Kelley Schaeffer, of Children's Legal
Services, Bradenton, for Appellee.


                             ON CONCESSION OF ERROR
PER CURIAM.

       Upon consideration of the concession of error filed by Appellee, we reverse the

trial court’s March 7, 2017 order and remand for an order that establishes a specific

visitation schedule for the Mother.

      REVERSED and REMANDED.

COHEN, C.J., BERGER and LAMBERT, JJ., concur.